Title: Joseph Chase to the American Commissioners, 8 February 1779: résumé
From: Chase, Joseph
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, February 8, 1779: I beg you to send my brother Reuben Chase’s discharge from Dinan; I can go get him, or perhaps you could have him discharged without necessitating a trip on my part. He is ill and suffers in close confinement, although he finds no fault in his usage as a prisoner. I am sorry that I neglected to speak of this when I was in Paris, for had I anticipated the delay occasioned here by ice on the river, I could have gone directly to Dinan. Would you also procure the discharge of John Blyth, as well as of Caleb Gardner and Ichabod Clarke, prisoners whom I failed to mention when I was with you? They and others would gladly sail in any ship belonging to America.>
